                        Case 21-50927-MFW             Doc 14       Filed 09/16/21         Page 1 of 2




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

    In re                                                               Chapter 11

    CENTER CITY HEALTHCARE, LLC d/b/a                                   Case No. 19-11466 (MFW)
    HAHNEMANN UNIVERSITY HOSPITAL, et
    al.,1
                                                                        (Jointly Administered)
               Debtors.
    CENTER CITY HEALTHCARE, LLC, d/b/a
    HAHNEMANN UNIVERSITY HOSPITAL and
    PHILADELPHIA ACADEMIC HEALTH
    SYSTEM, LLC,

               Plaintiffs,

    v.                                                                  Adv. Proc. No. 21-50927 (MFW)

    DUFF & PHELPS CORPORATION,

               Defendant.

                                    NOTICE OF VOLUNTARY DISMISSAL

             PLEASE TAKE NOTICE, that Plaintiffs Center City Healthcare LLC d/b/a Hahnemann

University Hospital and Philadelphia Academic Health System, LLC, pursuant to Rule

41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, made applicable to this action by Rule 7041

of the Federal Rules of Bankruptcy Procedure, hereby dismiss with prejudice and without costs all

claims asserted in the above-captioned adversary proceeding against Defendant Duff & Phelps

Corporation.


1
             The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
             are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
             Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of PA,
             L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care Center,
             L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast Pediatrics,
             L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C. (5536), TPS
             IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is 216 North Broad
             Street, 4th Floor, Philadelphia, Pennsylvania 19102.



38991164.1 09/16/2021
                        Case 21-50927-MFW     Doc 14   Filed 09/16/21        Page 2 of 2




Dated: September 16, 2021                       SAUL EWING ARNSTEIN & LEHR LLP

                                        By:     /s/ Monique B. DiSabatino
                                                Mark Minuti (DE Bar No. 2659)
                                                John D. Demmy (DE Bar No. 2802)
                                                Monique B. DiSabatino (DE Bar No. 6027)
                                                1201 N. Market Street, Suite 2300
                                                P.O. Box 1266
                                                Wilmington, DE 19899
                                                Telephone: (302) 421-6800
                                                Fax: (302) 421-6813
                                                mark.minuti@saul.com
                                                john.demmy@saul.com
                                                monique.disabatino@saul.com

                                                       -and-

                                                Jeffrey C. Hampton
                                                Adam H. Isenberg
                                                Jorge Garcia
                                                Shannon A. McGuire
                                                Centre Square West
                                                1500 Market Street, 38th Floor
                                                Philadelphia, PA 19102
                                                Telephone: (215) 972-7777
                                                Fax: (215) 972-7725
                                                jeffrey.hampton@saul.com
                                                adam.isenberg@saul.com
                                                jorge.garcia@saul.com
                                                shannon.mcguire@saul.com

                                                Counsel for the Plaintiffs




                                                   2
38991164.1 09/16/2021
